EXHIBIT 10.1
LINDSAY CORPORATION
MANAGEMENT INCENTIVE PLAN (MIP)
2011 Plan Year
CEO Signature / Date

 

 



--------------------------------------------------------------------------------



 



Table of Contents

         
1. Purpose
    2  
 
       
2. Definitions
    2  
 
       
3. Effective Date
    2  
 
       
4. Eligibility for Participation
    2  
 
       
5. Enrollment in the Plan
    3  
 
       
6. Determination of Target Payout Levels
    3&4  
 
       
7. Basis of Awards
    4&5  
 
       
8. Changes in Employment Status
    6  
 
       
9. Administration
    6  
 
       
10. Attachments
    7  

 

 



--------------------------------------------------------------------------------



 



1.   Purpose

The purpose of the Management Incentive Plan (the “Plan”) is to:

  •   Encourage performance consistent with the Company’s business strategy.

  •   Focus on near-term performance results as well as progress toward the
achievement of long-term objectives.

  •   Strengthen the link between performance and pay by delivering awards based
on measurable corporate and individual goals.

2.   Definitions

The terms used in this Plan have the meanings set forth below.

  A.   “Company” shall mean Lindsay Corporation.

  B.   “Compensation Committee” shall mean the Compensation Committee of the
Company’s Board of Directors.

  C.   “Financial Performance Component” shall mean the portion of a
Participant’s Plan award that is based on the Company’s and specific Market
financial performance as defined in Section 7B.

  D.   “Individual Performance Component” shall mean the portion of a
Participant’s Plan award that is based on a Participant’s performance relative
to individual objectives established in accordance with Section 7C.

  E.   “Named Executive Officers” shall mean the executives of the Company
listed in the Executive Compensation section of the Company’s Proxy Statement,
other executive officers of the Company for SEC reporting purposes and any other
elected officers.

  F.   “Participant” shall mean a key employee eligible for awards under the
terms outlined in Section 4 of this Plan.

  G.   “Plan” shall mean Lindsay Corporation Management Incentive Plan.

3.   Effective Date

The Plan shall be effective as of September 1, 2010 and will be in effect for
the 2011 bonus year. The 2011 bonus year is defined as September 1, 2010 through
August 31, 2011.

4.   Eligibility for Participation

  A.   Participation in the Plan is limited to individuals in positions which
have significant responsibility for and impact on the Company’s corporate
performance.

  B.   Only the Chief Executive Officer and those employees in grades H through
I are eligible to be considered for participation in the Plan.

  C.   Participation in the Plan does not guarantee or entitle any employee to
participate in any bonus plan enacted in the future. Participation in the Plan
at any target bonus level does not guarantee or entitle any employee to be
eligible to participate at any similar target bonus level in any bonus plan
which may be enacted in the future.

 

- 2 -



--------------------------------------------------------------------------------



 



5.   Enrollment in the Plan

  A.   Initial Enrollment

At the beginning of the Plan year, each Participant must be enrolled in the Plan
subject to the approvals and eligibility criteria set forth in Sections 4 and 6.
The enrollment process is as follows:

  i.   Plan Participants will participate in the Plan at the standard target
percent per grade level as listed in Section 6.

  ii.   The Company’s Chief Executive Officer will review the participant list
and projected bonus costs of enrolled employees with the Compensation Committee.
The Compensation Committee provides final approval on the aggregate potential
cost of the Plan.

  B.   Mid-year Enrollment

When hiring or promoting employees during the Plan year who may be eligible for
participation in the Plan, the following procedures must be followed:

  i.   Prior to the commencement of the recruiting or promotion process, the
hiring manager consults with Human Resources to determine the position’s
eligibility for participation in the Plan and the recommended target bonus
amount.

  ii.   Offer letters indicating bonus Plan participation and target bonus award
opportunities to new hires and/or promoted employees must be reviewed by the CEO
or, in the case of a Named Executive Officer, by the Compensation Committee.
Target bonus recommendations must be approved before communication to a
prospective Participant. Generally, employees hired or promoted during the
fourth quarter 2011 are not eligible to participate in the 2011 Plan.

6.   Determination of Target Payout Levels

  A.   Incentive awards will be calculated as a percentage of the Participant’s
annual base salary received during the Plan year, provided that annual base
salary increases which are made during the first quarter of the Plan year will
be treated for purposes of calculating a Participant’s bonus as if they had been
made at the beginning of the Plan year. While award amounts will vary based on
the range of award opportunity and an assessment of individual performance
results, the target award opportunities for each grade level are shown below:

          Grade   Target % of Salary  
CEO
    60 %
I
    45 %
H
    35 %

 

- 3 -



--------------------------------------------------------------------------------



 



  i.   Actual participation is subject to approval by the CEO and by the
Compensation Committee. Actual participation is based on an assessment of the
individual’s position impact on the organization.

  ii.   Standard target percents per grade level should be followed for all Plan
Participants.

  B.   If a Participant’s Plan target award opportunity (Target % of Salary as
set forth above) changes due to promotion into a grade level with a higher
target bonus, the Participant’s bonus will be calculated based on his or her
annual salary during the Plan year and a pro-rated bonus award. The pro-rated
bonus award will reflect the portion of the Plan year spent in each grade level
(e.g., seven months at 35% and five months at 45%). In evaluating the
performance of Participants who change positions during the Plan year,
consideration will be given to the length of time and results in each position.
Actual award decisions will be made by the CEO or, in the case of a Named
Executive Officer, by the Compensation Committee. Generally, fourth quarter
promotions will not result in an increase in a Participant’s target award
opportunity.

  C.   Examples of various award calculations are included with this Plan
document as Attachment A.

  D.   The CEO will review and approve award recommendations for all employees
other than Named Executive Officers prior to payout. Final approval authority
for all payments (except for award payments to the Named Executive Officers)
rests with the CEO. Individual award payments for all Participants (except the
Named Executive Officers) may be adjusted at any time and for any reason at the
discretion of the CEO.

  E.   The Compensation Committee will determine the award payments to the Named
Executive Officers.

  F.   Award payments will be calculated on an annual basis and paid in
accordance with the Company’s normal payroll cycle. Payments will be made during
the first quarter following the Plan year. The payment date may be changed at
any time and for any reason at the discretion of the CEO, or in the case of a
Named Executive Officer, with approval of the Compensation Committee, but may
not be later than March 15 following the end of the Plan year for which the
award is paid.

7.   Basis of Awards

  A.   Measurable performance objectives for each Plan Participant will be
established at the beginning of the Plan year (or at mid-year for mid-year hires
or newly eligible employees). In 2011, consideration will be given to:

  i.   Financial Performance Component: Company and Market financial performance
vs. Plan performance objectives in accordance with Section 7B.

  ii.   Individual Performance Component: Participant’s performance relative to
individual goals established in accordance with Section 7C.

  iii.   Individual and Financial Performance Components will be added to reach
a Participant’s total bonus. The relative weighting will vary by grade in
accordance with the following schedule:

                      Financial     Individual   Grade   Performance    
Performance  
CEO
    80 %     20 %
I
    80 %     20 %
H
    80 %     20 %

 

- 4 -



--------------------------------------------------------------------------------



 



  B.   At the beginning of the Plan year, the objectives for the Financial
Performance Component are identified and approved by the Compensation Committee.

  i.   Recommended award amounts may range from 0 — 200% of the Financial
Performance Component of the Participant’s target award, based on performance.

  ii.   Percentages between the threshold, intermediate, target, and maximum
award will be interpolated.

  iii.   In the event of an acquisition, revenue, operating income, expenses,
fees, assets, liabilities and acquisition fees resulting from the acquisition
will be excluded from award payout calculations, unless the Compensation
Committee approves a modification to include any such items.

  C.   The Individual Performance Component will be based on written objectives
set annually for Participants by their supervisors and approved by the CEO or,
in the case of a Named Executive Officer, by the Compensation Committee.
Objectives will be based on the Participant’s position and may be financial,
operational or strategic.

  i.   Objectives under the Individual Performance Component may be linked to
team-based goals, if appropriate

  ii.   Examples of appropriate objectives under the Individual Performance
Component include:

  •   Safety

  •   Customer Service

  •   Market Share

  •   On-time Delivery

  •   Cost Reduction

  •   Product Development

  iii.   Recommended award amounts may range from 0% — 200% of the target amount
under the Individual Performance Component. Recommended award amounts will be
based on an assessment of the individual’s performance relative to objectives
established under the Individual Performance Component, in accordance with the
following guidelines:

              Payout   Individual   (as % of Target Individual   Performance  
Performance Component)  
Does not meet objectives
    0 %
Meets some objectives
    50 %
Meets most objectives
    75 %
Meets all objectives
    100 %
Exceeds objectives
    150 %
Significantly exceeds objectives
    200 %

  iv.   The “Payout (as % of Target Individual Performance Component)”
represents the payout relative to target award for the Individual Performance
Component of the Plan.

 

- 5 -



--------------------------------------------------------------------------------



 



8.   Changes in Employment Status

  A.   Under most circumstances, Participants who cease to be employees of the
Company during the Plan year or after the Plan year but prior to the date of
actual payment will receive no award. Only active employees on the date that the
bonus is paid will be eligible to receive an award. Any exceptions will require
the approval of the CEO, or in the case of a Named Executive Officer, the
Compensation Committee.

  B.   In the event that a Participant transfers out of an eligible position
into an ineligible position within the Company, the employee may be eligible for
a prorated bonus award based upon the approval of the CEO, or in the case of a
Named Executive Officer, the Compensation Committee.

  C.   In all cases awards will be calculated and paid according to the
provisions in Sections 6 and 7 of this Plan document.

9.   Administration

  A.   General authority for Plan administration and responsibility for ongoing
Plan administration will rest with the Compensation Committee of the Company’s
Board of Directors. The Compensation Committee has sole authority for decisions
regarding interpretation of the terms of this Plan.

  B.   This plan is being adopted pursuant to and shall be subject to the terms
of the Management Incentive Umbrella Plan as approved by stockholders on
January 26, 2009.

  C.   The Company reserves the right to amend or change the Plan in whole or in
part at any time during the Plan year. Amendments to the Plan require the
approval of the Compensation Committee.

  D.   Participation in the Plan does not constitute a contract of employment
nor a contractual agreement of payment. It shall not affect the right of the
Company to discharge, transfer, or change the position of a Participant. The
Plan shall not be construed to limit or prevent the Company from adopting or
changing, from time to time, any rules, standards or procedures affecting the
Participant’s employment with the Company or any Company affiliate, including
those which affect bonus payouts.

  E.   If any provision of this Plan is found to be illegal, invalid or
unenforceable under present or future laws, that provision shall be severed from
the Plan. If such a provision is severed, this Plan shall be construed and
enforced as if the severed provision had never been part of it and the remaining
provisions of this Plan shall remain in full force and effect and shall not be
affected by the severed provisions or by its severance from this Plan. In place
of any severed provision there shall be added automatically as part of this Plan
a provision as similar in terms to the severed provision as may be possible and
be legal, valid and enforceable.

  F.   This is not an ERISA plan. This is a bonus program.

 

- 6 -



--------------------------------------------------------------------------------



 



ATTACHMENT A
Award Calculation Guidelines
The following examples are to be used as guidelines in calculating bonus awards
at the end of the 2011 Plan year. Managers should use their discretion in
calculating actual bonus awards and may consider exceptions to the calculations
below when necessary. Any such exceptions must be fully documented and are
subject to review and approval by the Chief Executive Officer, or in the case of
a Named Executive Officer, the Compensation Committee.
Full Year Participation

         
Individual Score:
    100  
Financial Performance Score:
    100.00 %
 
       
Individual Score
    100  
Total Incentive Plan %
    35.0 %
% Objectives to Total Incentive Plan Participation
    20 %
Base Salary
  $ 150,000  
 
     
Objective Performance Payout
  $ 10,500  
 
     
 
       
Financial Score
    100 %
Total Incentive Plan %
    35 %
% Financial to Total Incentive Plan Participation
    80 %
Base Salary
  $ 150,000  
 
     
Financial Performance Payout
  $ 42,000  
 
     
Incentive Amount
  $ 52,500  
 
     
Time Period (Months)
    12  
Proration Factor
    1  
Prorated Payout for Time Period
  $ 52,500  

Partial Year Participation

         
Individual Score:
    100  
Financial Performance Score:
    100.00 %
 
       
Individual Score
    100  
Total Incentive Plan %
    35.0 %
% Objectives to Total Incentive Plan Participation
    20 %
Base Salary
  $ 150,000  
 
     
Objective Performance Payout
  $ 10,500  
 
     
 
       
Financial Score
    100 %
Total Incentive Plan %
    35 %
% Financial to Total Incentive Plan Participation
    80 %
Base Salary
  $ 150,000  
 
     
Financial Performance Payout
  $ 42,000  
 
     
Incentive Amount
  $ 52,500  
 
     
Time Period (Months)
    7  
Proration Factor
    0.583333  
Prorated Payout for Time Period
  $ 30,625  

Mid-Year Promotion

         
Individual Score:
    100  
Financial Performance Score:
    100.00 %
 
       
Pre-Promotion Calculation
       
 
       
Individual Score
    100  
Total Incentive Plan %
    35.0 %
% Objectives to Total Incentive Plan Participation
    20 %
Base Salary
  $ 150,000  
 
     
Objective Performance Payout
  $ 10,500  
 
     
 
       
Financial Score
    100 %
Total Incentive Plan %
    35 %
% Financial to Total Incentive Plan Participation
    80 %
Base Salary
  $ 150,000  
 
     
Financial Performance Payout
  $ 42,000  
 
     
Incentive Amount
  $ 52,500  
 
     
Time Period (Months)
    6  
Proration Factor
    0.5  
Prorated Payout for Time Period
  $ 26,250  
 
       
Post Promotion Calculation
       
 
       
Individual Score
    100  
Total Incentive Plan %
    45.0 %
% Objectives to Total Incentive Plan Participation
    20 %
Base Salary
  $ 200,000  
 
     
Objective Performance Payout
  $ 18,000  
 
     
 
       
Financial Score
    100 %
Total Incentive Plan %
    45 %
% Financial to Total Incentive Plan Participation
    80 %
Base Salary
  $ 200,000  
 
     
Total Financial Performance Payout
  $ 72,000  
 
     
Incentive Amount
  $ 90,000  
 
     
Time Period (Months)
    6  
Proration Factor
    0.5  
Prorated Payout for Time Period
  $ 45,000  
 
       
Total Prorated Incentive Amount
  $ 71,250  

 

- 7 -



--------------------------------------------------------------------------------



 



“The Financial Performance Component Elements for Fiscal Year 2011 constitutes
confidential information and has been omitted from this filing. This appendix
has been filed separately with the Securities and Exchange Commission.”


 

- 8 -